The order appealed from is affirmed, with costs. The question whether the commissioners exceeded the limitation prescribed by section 980 of the charter by assessing the property benefited at more than one-half its value, is not passed upon because not presented by the record. The appellant should have moved to send the report back to the commissioners with instructions that they specify whether their valuation was made as of the date when title vested or as of the date of their report.
CULLEN, Ch. J., GRAY, VANN, WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Order affirmed. *Page 576